Citation Nr: 0809434	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  04-39 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from October 1965 
to October 1967.  

When this matter was last before the Board of Veterans' 
Appeals (Board) in December 2006, it was remanded to the 
Department of Veterans Affairs (VA), Phoenix, Arizona, 
Regional Office (RO) for development and readjudication.  
Following the completion of the requested development, a 
supplemental statement of the case was in September 2007, and 
the case was returned to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

When the veteran's claim was last before the Board, it was 
noted that its success turned, in part, upon whether it could 
be established that he has a current diagnosis of the claimed 
disability, post-traumatic stress disorder.  The case was 
remanded for the purpose of obtaining recent medical records 
from the VA Sun City Outpatient Clinic that were identified 
by the veteran for the purpose of determining whether the 
current diagnosis of post-traumatic stress disorder could be 
established.  Significantly, the VA treatment records that 
were obtained include an extended VA Mental Health 
consultation for post-traumatic stress disorder that resulted 
in a diagnosis by a VA staff psychologist in May 2005 of 
"post-traumatic stress disorder, war zone-related."   

Service connection for post-traumatic stress disorder 
requires (1) medical evidence establishing a diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a) (presumed 
to include the adequacy of the post-traumatic stress disorder 
symptomatology and the sufficiency of a claimed in-service 
stressor), (2) credible supporting evidence that the claimed 
in-service stressor actually occurred, and (3) a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2007); Cohen v. Brown, 10 Vet. App. 
128, 137 (1997); Samuels v. West, 11 Vet. App. 433, 435 
(1998).  

None of the stressors alleged by the veteran have been 
corroborated by credible supporting evidence.  Rather, in 
April 2006, the RO determined that the veteran's descriptions 
of events lacked the specificity for submission for such 
verification to the U. S. Army and Joint Services Records 
Research Center (JSRRC) (formerly USASCURR).  It is on that 
basis (as well as the lack of a confirmed diagnosis of post-
traumatic stress disorder) that the veteran's claim of 
entitlement to service connection for post-traumatic stress 
disorder has been denied.  

The veteran's alleged stressors are:  1)  Exposure to a close 
mortar attack in June or July 1967, while assigned to Company 
B of the 92nd Engineering Battalion; and  2)  The veteran's 
temporary assignment to a medical unit in the Battalion in 
October 1967 where he allegedly witnessed two dead soldiers 
being transported by jeep through the medical unit for 
identification.  In deciding not to submit the veteran's 
statements for verification to JSRRC, the RO took exception 
to the fact that the veteran did not provide information 
regarding any relationship he might have had to the two 
deceased soldiers, and also noted that at a minimum, the 
JSRRC requires "information regarding the brigade in which 
the veteran served at the time the stressful event occurred 
(with identification of the unit and company preferred)," 
and a description of the stressful events, "which include at 
least a 2 month date range and detailed information for 
verification."  Given that the record now contains a 
confirmed diagnosis of post-traumatic stress disorder, and 
offering the veteran the benefit of the doubt in this 
assessment, the Board finds that the veteran has 
substantially complied with the specificity requirements set 
out by the RO for submission of his alleged stressors to 
JSRRC for verification.  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  

Accordingly, the case is REMANDED to the RO through the AMC 
for the following development:

1.  The AMC should review the claims 
file, including this remand and the Board 
hearing transcript, and provide a 
description of the veteran's claimed 
stressors, in as much detail as possible, 
and then submit the information, along 
with any needed documentation and a copy 
of the veteran's service personnel 
records, to the U. S. Army and Joint 
Services Records Research Center (JSRRC) 
(formerly USASCURR), located at 7701 
Telegraph Road, Kingman Building, Room 
2C08, Alexandria, VA 22315-3802, and 
request verification of the claimed in-
service stressor.  Any additional sources 
of confirmation of the veteran's claimed 
stressors should also be obtained.  The 
response from JSRRC should be associated 
with the claims file.

3.  After undertaking any development 
deemed essential in addition to that 
specified above, including VA psychiatric 
examination if, but only if, any claimed 
stressor is verified, the AMC should 
readjudicate the veteran's claim.  If any 
benefit requested on appeal is not 
granted to the veteran's satisfaction, 
the AMC should issue a supplemental 
statement of the case, which contains 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations pertinent to the 
issue on appeal.  A reasonable period of 
time for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for final appellate review, 
if in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the AMC.  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



